Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
a.    This action is taken in response to Printer Query form, used by Office of Publications (in the record 01/28/2021) – Original claims 2, 7, and 12 appear to be incomplete. They do not end with a period.

b.    Claims 1-15 are allowed.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a conversation with Applicant’s attorney Teddi E. Maranzano (Reg. No. 73,419) on 02/03/2021. Telephone No. (845) 592-6127.









Please enter the amendment filed on 02/03/2021 and further amend as follows:

2. (Amended) The method as set forth in Claim 1 wherein the first and second cluster models each comprise one or more clusters selected from the group consisting of abstracted concepts, abstracted longitudinal patterns, and abstracted consistency trends of elements in the clusters across multiple segments of each respective work of digital literature, and which contain at least one cluster limited within a range of significance values for one or more instances within one or more literary element categories.

7. (Amended) The computer program product as set forth in Claim 6 wherein the first and second cluster models each comprise one or more clusters selected from the group consisting of abstracted concepts, abstracted longitudinal patterns, and abstracted consistency trends of elements in the clusters across multiple segments of each respective work of digital literature, and which contain at least one cluster limited within a range of significance values for one or more instances within one or more literary element categories.

12. (Amended) The system as set forth in Claim 11 wherein the first and second cluster models each comprise one or more clusters selected from the group consisting of abstracted concepts, abstracted longitudinal patterns, and abstracted consistency trends of elements in the clusters across multiple segments of each respective work of digital literature, and which contain Page 4Application No.: 16/116,565Docket No.: AUS920120402US05 at least one cluster limited within a range of significance values for one or more instances within one or more literary element categories.




3.	Applicant's Representative authorize add period at the end of each claims 2, 7, and 12 to complete the claims.

4.	Amended claims 2, 7, and 12 by examiner’s amendment to place the above-referenced application in condition for allowance. Our understanding is amended claims 2, 7, and 12 the application is now in order for allowance.

5.	The Filed amendments to the claims 2, 7, and 12 on 02/03/2021 entered because the amendment changed do not affect the scope of invention.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156